     Case: 1:18-cv-02852 Document #: 24 Filed: 05/09/19 Page 1 of 1 PageID #:94

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Patrick Birmingham
                                     Plaintiff,
v.                                                      Case No.: 1:18−cv−02852
                                                        Honorable Marvin E. Aspen
Godfrey & Kahn, S.C., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 9, 2019:


       MINUTE entry before the Honorable Marvin E. Aspen: Motion hearing held.
Motion to extend scheduling order [22] is granted. By 2/13/2020, any final motions for
summary judgment with supporting briefs are to be filed in open court. Status hearing of
12/5/2019 is stricken and reset to 2/13/2020 at 10:30 a.m. Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
